PRINCIPAL FUNDS, INC. 650 8th Street Des Moines, Iowa 50392-2080 August 8, 2011 Dear Shareholder: A Special Meeting of Shareholders of Principal Funds, Inc. (PFI) will be held at 650 8th Street, Des Moines, Iowa 50392-2080, on October 3, 2011 at 10:00 a.m., Central Time (the Meeting). At the Meeting, the shareholders of each of the series of PFI listed in the first column below (each an Acquired Fund) will be asked to consider and approve a Plan of Acquisition (a Plan) providing for its reorganization into the corresponding PFI series listed in the second column below (each an Acquiring Fund). ACQUIRED FUND ACQUIRING FUND Disciplined LargeCap Blend Fund > Principal Capital Appreciation Fund International Growth Fund > Diversified International Fund Under the Plans: (i) each Acquiring Fund will acquire all the assets, subject to all the liabilities, of the corresponding Acquired Fund in exchange for shares of the Acquiring Funds; (ii) the Acquiring Fund shares will be distributed to the shareholders of the Acquired Fund; and (iii) the Acquired Fund will liquidate and terminate (the Reorganization). As a result of the Reorganization, each shareholder of an Acquired Fund will become a shareholder of the corresponding Acquiring Fund. The total value of all shares of the Acquiring Fund issued in the Reorganization will equal the total value of the net assets of each corresponding Acquired Fund. The number of full and fractional shares of the Acquiring Fund received by a shareholder of the Acquired Fund will be equal in value to the value of that shareholders shares of the Acquired Fund as of the close of regularly scheduled trading on the New York Stock Exchange (NYSE) on the closing date of the Reorganization. Holders of Class A, Class B, Class C, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Disciplined LargeCap Blend Fund will receive, respectively, Class A, Class B, Class C, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Principal Capital Appreciation Fund. Holders of Class A, Class C, Class J, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the International Growth Fund will receive, respectively, Class A, Class C, Class J, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Diversified International Fund The Reorganization is expected to occur as of the close of regularly scheduled trading on the NYSE on October 14, 2011. All share classes of each Acquired Fund will vote in the aggregate and not by class with respect to the Reorganization. The value of your investment will not be affected by the Reorganization. Furthermore, in the opinion of legal counsel, no gain or loss will be recognized by any shareholder for federal income tax purposes as a result of the Reorganization. ***** Enclosed you will find a Notice of Special Meeting of Shareholders, a Proxy Statement/Prospectus, and a proxy card for shares of each Acquired Fund you owned as of July 22, 2011, the record date for the Meeting. The Proxy Statement/Prospectus provides background information and describes in detail the matters to be voted on at the Meeting. The Board of Directors has unanimously voted in favor of the proposed Reorganization and recommends that you vote FOR the Proposal. In order for shares to be voted at the Meeting, we urge you to read the Proxy Statement/Prospectus and then complete and mail your proxy card(s) in the enclosed postage-paid envelope, allowing sufficient time for receipt by us by September 30, 2011. As a convenience, we offer three options by which to vote your shares: By Internet: Follow the instructions located on your proxy card. By Phone: The phone number is located on your proxy card. Be sure you have your control number, as printed on your proxy card, available at the time you call. By Mail: Sign your proxy card and enclose it in the postage-paid envelope provided in this proxy package. We appreciate your taking the time to respond to this important matter. Your vote is important. If you have any questions regarding the Reorganization, please call our shareholder services department toll free at 1-800-222-5852. PRINCIPAL FUNDS, INC. 650 8th Street Des Moines, Iowa 50392-2080 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To the Shareholders of the Disciplined LargeCap Blend Fund and International Growth Fund: Notice is hereby given that a Special Meeting of Shareholders (the Meeting) of the Disciplined LargeCap Blend Fund and International Growth Fund (collectively, the Acquired Funds), each a separate series of Principal Funds, Inc. (PFI), will be held at 650 8 th Street, Des Moines, Iowa 50392-2080, on October 3, 2011 at 10:00 a.m., Central Time . A Proxy Statement/Prospectus providing information about the following proposals to be voted on at the Meeting is included with this notice. The Meeting is being held to consider and vote on such proposals as well as any other business that may properly come before the Meeting or any adjournment thereof: Proposal 1: Approval of a Plan of Acquisition providing for the reorganization of the Disciplined LargeCap Blend Fund into the Principal Capital Appreciation Fund . (Only shareholders of the Disciplined LargeCap Blend Fund will vote on this proposal.) Proposal 2: Approval of a Plan of Acquisition providing for the reorganization of the International Growth Fund into the Diversified International Fund. (Only shareholders of the International Growth Fund will vote on this proposal.) The Board of Directors of PFI recommends that shareholders of the Acquired Funds vote FOR the Proposals. Approval of the Proposal will require the affirmative vote of the holders of at least a Majority of the Outstanding Voting Securities (as defined in the accompanying Proxy Statement/Prospectus) of the applicable Acquired Fund. Each shareholder of record at the close of business on July 22, 2011 is entitled to receive notice of and to vote at the Meeting. Please read the attached Proxy Statement/Prospectus. By order of the Board of Directors Nora M. Everett President and Chief Executive Officer August 8, 2011 Des Moines, Iowa PRINCIPAL FUNDS, INC. 650 8th Street Des Moines, Iowa 50392-2080  PROXY STATEMENT/PROSPECTUS SPECIAL MEETING OF SHAREHOLDERS TO BE HELD OCTOBER 3, 2011 RELATING TO THE REORGANIZATION OF: 1) THE DISCIPLINED LARGECAP BLEND FUND INTO THE PRINCIPAL CAPITAL APPRECIATION FUND 2) THE INTERNATIONAL GROWTH FUND INTO THE DIVERSIFIED INTERNATIONAL FUND This Proxy Statement/Prospectus is furnished in connection with the solicitation by the Board of Directors (the Board or Directors) of Principal Funds, Inc. (PFI) of proxies to be used at a Special Meeting of Shareholders of PFI to be held at 650 8th Street, Des Moines, Iowa 50392-2080, on October 3, 2011, at 10:00 a.m., Central Time (the Meeting). At the Meeting, shareholders of each of the series of PFI listed in the first column below (each, an Acquired Fund) will be asked to consider and approve a Plan of Acquisition (a Plan) providing for its reorganization into the corresponding PFI series listed in the second column below (each, an Acquiring Fund). ACQUIRED FUND ACQUIRING FUND Disciplined LargeCap Blend Fund > Principal Capital Appreciation Fund International Growth Fund > Diversified International Fund Under the Plans: (i) each Acquiring Fund will acquire all the assets, subject to all the liabilities, of the corresponding Acquired Fund in exchange for shares of the Acquiring Funds; (ii) the Acquiring Fund shares will be distributed to the shareholders of the Acquired Fund; and (iii) the Acquired Fund will liquidate and terminate (the Reorganization). As a result of the Reorganization, each shareholder of an Acquired Fund will become a shareholder of the corresponding Acquiring Fund. The total value of all shares of the Acquiring Fund issued in the Reorganization will equal the total value of the net assets of each corresponding Acquired Fund. The number of full and fractional shares of the Acquiring Fund received by a shareholder of the Acquired Fund will be equal in value to the value of that shareholders shares of the Acquired Fund as of the close of regularly scheduled trading on the New York Stock Exchange (NYSE) on the closing date of the Reorganization. If approved by shareholders of the Acquired Funds, the Reorganization is expected to occur immediately after the close of regularly scheduled trading on the NYSE on October 14, 2011 (the Effective Time). The share classes of each Acquired Fund will vote in the aggregate and not by class. The terms and conditions of the Reorganization are more fully described below in this Proxy Statement/Prospectus and the Forms of the Plan is attached hereto as Appendix A. This Proxy Statement/Prospectus contains information shareholders should know before voting on the Reorganization. Please read it carefully and retain it for future reference. The Annual and Semi-Annual Reports to Shareholders of PFI contain additional information about the investments of the Acquired and Acquiring Funds, and the Annual Report contains discussions of the market conditions and investment strategies that significantly affected the Acquired and Acquiring Funds during the fiscal year ended October 31, 2010. Copies of these reports may be obtained at no charge by calling our shareholder services department toll free at 1-800-247-4123. A Statement of Additional Information dated August 8, 2011 (the Statement of Additional Information) relating to this Proxy Statement/Prospectus has been filed with the Securities and Exchange Commission (SEC) and is incorporated by reference into this Proxy Statement/Prospectus. PFIs Prospectus, dated March 1, 2011 and as supplemented, (File No. 33-59474) and the Statement of Additional Information for PFI, dated March 1, 2011 and as supplemented (PFI SAI), have been filed with the SEC and, insofar as they relate to the Acquired Funds, are incorporated by reference into this Proxy Statement/Prospectus. Copies of these documents may be obtained without charge by writing to PFI at the address noted above or by calling our shareholder services department toll free at 1-800-222-5852. You may also call our shareholder services department toll fee at 1-800-222-5852 if you have any questions regarding the Reorganization. PFI is subject to the informational requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940 (the 1940 Act) and files reports, proxy materials and other information with the SEC. Such reports, proxy materials and other information may be inspected and copied at the Public Reference Room of the SEC at treet, N.E., Washington, D.C. 20549 (information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-202-551-5850). Such materials are also available on the SECs EDGAR Database on its Internet site at www.sec.gov, and copies may be obtained, after paying a duplicating fee, by email request addressed to publicinfo@sec.gov or by writing to the SECs Public Reference Room. The SEC has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Proxy Statement/Prospectus. Any representation to the contrary is a criminal offense. The date of this Proxy Statement/Prospectus is August 8, 2011. TABLE OF CONTENTS Page INTRODUCTION 3 THE REORGANIZATION 3 P ROPOSAL 1: A PPROVAL OF A P LAN OF A CQUISITION P ROVIDING FOR THE R EORGANIZATION OF THE D ISCIPLINED L
